1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    MICAH MCKINLEY,                             Case No. 2:19-cv-06399-AB (SHK)

13                                  Petitioner,
                                                  ORDER ACCEPTING FINDINGS
14                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
15    WARDEN,                                     JUDGE
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings
21   and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that the Petition be DENIED and that
23   Judgment be entered dismissing this action with prejudice.
24
25   Dated: October 21, 2019
26                                         HONORABLE ANDRE BIROTTE JR.
                                           United States District Judge
27
28
